Citation Nr: 1634228	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent disabling.

2. Entitlement to an initial compensable evaluation for eczema.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for nasal restriction.

5. Entitlement to service connection for a right shoulder disability.

6. Entitlement to service connection for lumbosacral or cervical strain, claimed as low back pain or "spine cracking."

7. Entitlement to service connection for a right knee disability.

8. Entitlement to service connection for a left hip disability.

9. Entitlement to service connection for bilateral arch pain of the feet.

10. Entitlement to service connection for asbestosis.

11. Entitlement to service connection for depleted uranium exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to February 2002, and from January 2003 to May 2004.  He has verified Gulf War service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  

The Board notes that, although the March 2016 supplemental statement of the case in this matter affirmed the initial denial of the claim for service connection for tinnitus, which had been on appeal, a May 2012 rating decision had, in fact, granted that claim and assigned a disability rating.  As that constituted a full grant of the issue on appeal, the inclusion of that issue in the supplemental statement of the case was in error and that issue is not before the Board at this time.   

The issue of entitlement to an increased initial evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 31, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through his authorized representative, that a withdrawal of the appeals for service connection for bilateral hearing loss, nasal restriction, a right shoulder disability, low back pain, a right knee disability, a left hip disability, bilateral arch pain of the feet, asbestosis, and depleted uranium exposure, and the claim for an initial compensable evaluation for eczema, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeals for service connection for bilateral hearing loss, nasal restriction, a right shoulder disability, low back pain, a right knee disability, a left hip disability, bilateral arch pain of the feet, asbestosis, and depleted uranium exposure, and the claim for an initial compensable evaluation for eczema, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeals for service connection for bilateral hearing loss, nasal restriction, a right shoulder disability, low back pain, a right knee disability,  a left hip disability, bilateral arch pain of the feet, asbestosis, and depleted uranium exposure, and the claim for an initial compensable evaluation for eczema and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues on appeal and they are dismissed.


ORDER

The appeal for an initial compensable evaluation for eczema is dismissed.

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for nasal restriction is dismissed.

The appeal for service connection for a right shoulder disability is dismissed.

The appeal for service connection for low back pain is dismissed.

The appeal for service connection for a right knee disability is dismissed.

The appeal for service connection for a left hip disability is dismissed.

The appeal for service connection for bilateral arch pain of the feet is dismissed.

The appeal for service connection for asbestosis is dismissed.

The appeal for service connection for depleted uranium exposure is dismissed.


REMAND

The requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time in a service connection claim.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Regardless, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran was most recently afforded a VA examination regarding his PTSD symptoms in November 2009.  In his June 2016 hearing, the Veteran testified that his PTSD symptoms had worsened significantly since the time of his previous VA examination.  Although the Board recognizes that the Veteran submitted a PTSD screen from a private psychologist dated in May 2016, that examination report does not provide a full description of the Veteran's symptoms and whether they interfere with his daily activities, nor does it provide an opinion with regard to the Veterans ability to maintain employment or manage his own financial affairs.  As such, the Board will remand this claim so that the Veteran can be afforded a new VA examination which fully addresses and describes his PTSD symptomatology.

Additionally, VA's duty to assist requires it to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, including private health care providers.  38 C.F.R. § 3.159(c)(1) (2015).  In his 2016 hearing, the Veteran indicated ongoing private psychiatric treatment.  A review of the record reveals that the most recent private treatment records were submitted in November 2015, and only include records through March of that year.  As such, the Veteran should be requested to identify his present treatment providers so that VA may make efforts to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and his representative and request that he authorize VA to obtain any outstanding private treatment records for his service-connected PTSD.  Afterwards, take adequate steps to obtain all records identified.  If the records cannot be obtained, the Veteran and his representative should be notified of that fact.

2. Schedule the Veteran for a new VA examination to assess the present severity of his service-connected PTSD.  The complete record, including a copy of this remand, should be made available to the examiner selected to conduct the examination and should be reviewed prior to rendering any opinions or findings.  The examiner should identify all current manifestations of the service-connected PTSD and should also provide a statement concerning the current degree of social and occupational impairment resulting from that disability.

3. Thereafter, readjudicate the increased rating claim in light of all evidence on appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


